It is an honour for me to stand here in front of such a distinguished audience, especially in 2016, the year marking the sixtieth anniversary of the 1956 uprising, when the Hungarian people rose up and fought for their freedom against the Communist oppressors. In 1956, Hungary did not receive external help and so our revolution and fight for freedom was defeated, but the heroic efforts of our freedom fighters gave us the strength to survive the dictatorship and to finally gain freedom in 1990.
So today I can stand here before everyone as a representative of a free and proud nation, a nation that is proud of its traditions, culture, Christianity and past struggles for freedom.
Obviously, at this rostrum we do not need to say that the world has expeienced enormous global challenges that have recently led to dramatic changes in the tradional world order. Let me just emphasize three of the important factors responsible for those changes. All of us have witnessed, and unfortunately experienced, the worldwide spread of terrorist organizations. Day by day we witness the destabilization of some key and vulnerable regions of the world. And day by day we face the fact that around 60 to 65 million people globally are on the move, or being displaced, for various reasons.
These three factors have led to dramatic changes in the world order. I think that it is no longer an exaggeration to say that this is the twenty-fourth hour and that there is but little time left for us to channel those changes in a positive direction. However, in order to reach this goal, all of us together have to be successful in carrying out three global policy initiatives.
First of all, we must eliminate the key factor of global terrorism: the Islamic State of Iraq and Syria (ISIS). Until we finally destroy ISIS, there will be no peace or stability in Europe’s southern and south- eastern neighbourhoods, namely the Middle East and North Africa. Until we finally destroy ISIS, thousands upon thousands of people will continue to be forced to leave their homes. Until we finally destroy ISIS, Christian communities will continue to be threatened and will continue to suffer heavy attacks. Until we finally destroy ISIS, migratory pressure on Europe will not decrease.
Secondly, we must eliminate the global network of human traffickers. We must destroy their business models and recognize that they have caused the deaths of thousands of innocent people. I am sure we can all agree that their crimes against humanity must not remain unpunished.
Thirdly, we must change the migration policies that inspire people to take their lives in their own hands to violate borders and to move to countries thousands of miles away. Migration is an extremely serious issue and challenge. That is why, instead of emotional debates, we need debates based on common sense and rationality. Instead of accusing and bashing each other, we must stand on the very stable basis of international law. I think it is especially pertinent to say that here, in this Hall. International law stipulates that the right to a safe life is a fundamental human right. But the option to pick which country to live in is not a fundamental human right. We must make it clear that there is no excuse for violating the border between two safe and peaceful countries.
Regarding Hungary, I am proud to report that with the policies that we have been carrying out, we were able to contribute to appropriate responses to recent global challenges.
First, Hungary is one of 23 countries that sent troops to fight ISIS. There are 143 Hungarian men and women serving in Iraq. They have been taking part in actions against ISIS as a force protection unit and as Peshmerga trainers. We have sent the Peshmerga army a significant amount of ammunition, and we have been taking part in the rehabilitation programme for wounded Peshmerga. We are also beginning to train Iraqi army officials. In that regard, I would like to mention that we urged the International Criminal Court (ICC) to start investigating crimes committed by ISIS against Christian communities. We regret and deplore that, despite letters sent to the Office of the Prosecutor of the ICC, no real action has been taken. We are also saddened that the Security Council was not ready to refer the situation in Syria to the ICC.
I would like to take this opportunity to inform the Assembly that the Hungarian Government has established a State secretariat that monitors the position of Christian communities all over the world, determines whether they are being persecuted and organizes help for those communities whenever necessary. By doing so, we hope to prevent crimes committed against Christian communities from going unpunished.
Secondly, regarding human trafficking, the Hungarian Parliament has adopted stringent regulations against human traffickers, which can serve as best practices in the global struggle against smuggling networks.
Thirdly, regarding migration, Hungary ranks the security of its people as its top priority. We have protected our borders thus far, and we will not allow any mass border violation in future. In that connection, we must make clear that migration policies all over the world have failed. Migration policies that consider all migrants to be refugees have failed. Migration policies that seek to force countries to host thousands of migrants against the will of their own citizens have failed. Migration policies based on accusing countries that protect their own borders have also failed.
The uncontrolled and unregulated mass migration has offered terrorist organizations the opportunity to send their fighters and their terrorists to other countries and continents. The outcome and consequence of the uncontrolled and unregulated mass migration in Europe is the growing threat of terror and the worsening of public security. It is obvious now that people in Europe expect their politicians to make the restoration of security a top European policy priority.
Our position is absolutely clear — we must help those in need. We must help people to stay as close to their homes as possible, because that will allow them to return to their homes as soon as the crises are over. That is why we, the international community, have to support Turkey, Jordan, Lebanon and the Kurdish regional Government in Iraq, because those countries and the Kurdish region have been taking care of millions of refugees. If we do not help them, and if those countries and that region become unstable, then the refugees will hit the road, risking their lives trying to reach Europe. Europe will be unable to meet such a challenge. Hungary has contributed €3 million to the Madad Fund and has made a €5 million pledge to build a hospital in Syria. We have also launched a special scholarship programme for youngsters from Syria to study in Hungary, because we must help those in need.
We must place conditions on our development projects and funding programmes. I think we have a right to expect beneficiary countries to carry out reforms and to create conditions that will encourage their people to stay in their homelands. The United Nations must play a vital role in settling those serious conflicts and in overcoming those serious challenges. But, in order for it to do so, we need credibility. Hungary has joined the Accountability, Coherence and Transparency Group because we believe that we must improve the accountability and transparency of the United Nations.
That is particularly true as it relates to the appointment process for the Secretary-General. We would like to congratulate the President of the General Assembly, Mr. Lykketoft, for having ushered in the new phase of appointing the Secretary-General by organizing a hearing and for increasing the Assembly’s role in that process.
Finally, I would like to speak as a representative of a country from Central Europe. The Central European region must face some difficult and complicated challenges. There is a war in Ukraine that affects energy security; we have tensions in the western Balkan region; and we have to deal with the Russia/ Europe relationship. The Central and Eastern European countries form a group within the United Nations from which so far no Secretary-General has been chosen during the more than 70-year history of the Organization. This time, therefore, we are appealing to the generosity of the other four country groups in urging them to appoint a Secretary-General from Central Europe, who would understand the mindset of the people of Central Europe and their region and its challenges. Such a Secretary-General could be very helpful in enabling the Central European countries to overcome some of their historical tensions and issues.
Finally, I have the honour to announce Hungary’s candidature for the Human Rights Council for the 2017-2019 term. We are grateful to those countries that have already pledged to support us. I would like to emphasize here that we are ready to work together with our fellow States Members of the United Nations in order to contribute to making the United Nations human rights mechanisms more effective, with the goal of creating a better world for everyone.
